United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60839
                          Summary Calendar


BEATRICE OHIRI, also known as Beatrice Osisi,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 833 295
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*

     Beatrice Ohiri petitions for review of the Board of

Immigration Appeals’s (BIA) denial as untimely of her motion to

reopen removal proceedings.   She argues that her failure to

timely file her motion to reopen was the direct result of the

ineffective assistance of her two prior attorneys and that, as a

result, the BIA should reopen her case pursuant to its “sua

sponte” discretionary authority.   8 C.F.R. § 1003.2(a) (“The

Board may at any time reopen or reconsider on its own motion any

case in which it has rendered a decision.”).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60839
                                -2-

     We review the BIA’s denial of a motion to reopen “under a

highly deferential abuse of discretion standard.”    Manzano-Garcia

v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).   Subject to

certain exceptions, motions to reopen deportation proceedings

must be filed within 90 days of the date of the final

administrative decision.   8 C.F.R. § 1003.2(c)(2) and (c)(3).

Ohiri concedes that her motion was not filed within the 90-day

window and does not argue that an exception to the timeliness

requirement is applicable to her motion to reopen.   Accordingly,

the BIA did not err in denying her motion as untimely.

     We lack jurisdiction to review Ohiri’s argument that the BIA

erred when it declined to exercise its “sua sponte” authority to

reopen her appeal due to ineffective assistance of counsel.

Where, as conceded here, a motion to reopen is untimely, the

petitioner has but one recourse to open her case: the BIA’s

equitable, discretionary authority to “at any time reopen or

reconsider on its own motion any case in which it has rendered a

decision.”   Id. § 1003.2(a).   Because this “sua sponte” relief is

entirely discretionary and the BIA is under no obligation to

reopen a case on an untimely motion, this Court lacks

jurisdiction to review the BIA’s denial of equitable relief.

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 250 (5th Cir. 2004)

(“[A] reviewing court has no legal standard against which to

judge an IJ's decision not to invoke its sua sponte authority . .
                           No. 06-60839
                                -3-

. .   Because Supreme Court precedent prohibits review of such

discretionary decisions . . . this Court lacks jurisdiction.”).

      Ohiri’s claim that her due process right to effective

assistance of counsel was violated is meritless because she has

no liberty interest in an adjustment of status.    Gutierrez-

Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).   “[W]hen

there is no due process right to the ultimate relief sought,

there is no due process right to effective assistance of counsel

in pursuit of that relief.”   Id.   Ohiri attempts to distinguish

her case from Gutierrez by explaining that her lawyer’s conduct

was egregious, but the extent of her attorney’s ineffective

conduct is irrelevant to our decision that there is no liberty

interest in an adjustment of status.

      The petition for review is DENIED.